               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

ABEL OCHOA,                           §
                 Plaintiff,           §
                                      §        No. 4:19-cv-04976
                                      §        Hon. Vanessa Gilmore
BRIAN COLLIER, et al.,                §        (Death Penalty Case)
                 Defendants.          §

             DEFENDANTS’ APPEARANCE OF COUNSEL

     This is a civil rights action initiated by Abel Ochoa, a death-sentenced

Texas inmate. The undersigned attorney hereby enters this appearance of

counsel on behalf of the Defendants and respectfully requests that all future

pleadings, orders, and other correspondence be served on him at the address

below.
                       Respectfully submitted,

                       KEN PAXTON
                       Attorney General of Texas

                       JEFFREY MATEER
                       First Assistant Attorney General

                       MAKR PENLEY
                       Deputy Attorney General
                         for Criminal Justice

                       EDWARD L. MARSHALL
                       Chief, Criminal Appeals Division



                       /s/ Stephen M. Hoffman
* Attorney-in-charge   *STEPHEN M. HOFFMAN
                       Assistant Attorney General
                       Texas Bar No. 24048978
                       Southern District Bar No. 602073
                       P. O. Box 12548, Capitol Station
                       Austin, Texas 78711
                       Tel: (512) 936-1400
                       Fax: (512) 320-8132
                       Email: Stephen.Hoffman@oag.texas.gov

                       ATTORNEYS FOR DEFENDANTS




                         2
                       CERTIFICATE OF SERVICE

      I do hereby certify that on the 2nd day of January, 2020, I electronically

filed the foregoing pleading with the Clerk of the Court for the U.S. District

Court, Southern District of Texas, using the electronic case-filing system of the

Court. The electronic case-filing system sent a “Notice of Electronic Filing” to

the following attorneys:

Jeremy Don Schepers & Derek Vanhagen
Federal Public Defender
525 S. Griffin St., Ste. 629
Dallas, TX 75202
Email: jeremy_schepers@fd.org & derek_verhagen@fd.org

                                     /s/ Stephen M. Hoffman
                                     STEPHEN M. HOFFMAN
                                     Assistant Attorney General




                                       3
